Citation Nr: 0942353	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  05-16 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to September 14, 2004 
for a total evaluation of service-connected posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
the Veteran's claim of entitlement to an increased disability 
rating for PTSD, and assigned the same a total evaluation, 
effective September 14, 2004.

The Veteran filed a claim of entitlement to service 
connection for PTSD in September 2001.  A May 2002 RO rating 
decision granted service connection for PTSD and assigned the 
same a 30 percent disability rating, effective June 7, 2001.  
The Veteran filed a claim of entitlement to an increased 
disability rating for PTSD in September 2003.  As discussed 
above, the October 2004 RO rating decision, giving rise to 
the current appeal, assigned the Veteran a total evaluation 
for PTSD, effective September 14, 2004.

The Board notes that at the time of the Veteran's May 2005 
Substantive Appeal, he asserted his right to a hearing before 
the Board at his local RO.  By an August 2005 statement, the 
Veteran requested to appear before the Board via 
videoconference.  However, by May 2007 and October 2007 
statements, the Veteran withdrew his request for a hearing 
before the Board.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to an increased 
disability rating for PTSD was filed at the RO on September 
8, 2003.

2.  An October 2004 RO rating decision granted the Veteran's 
claim of entitlement to an increased disability rating for 
PTSD, and assigned the same a total evaluation, effective 
September 14, 2004.

3.  There was no informal or formal claim, or written intent 
to file a claim of entitlement to an increased disability 
rating for PTSD dated prior to the September 8, 2003 claim of 
entitlement to same.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 14, 
2004, for a total evaluation of PTSD, have not been met.  38 
U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110(b)(2) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.400(b)(1), 3.400(o)(2), 4.130, DC 
9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record:  (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Board observes that the Veteran's claim for an earlier 
effective date for a total evaluation for PTSD is a 
downstream issue from the grant of the same.  Grantham v. 
Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held 
that no VCAA notice is required for such downstream issues.  
VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004); cf. 
Huston v. Principi, 17 Vet. App. 370 (2002).  In addition, 
the Board observes that the Court recently held that "the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, § 5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated."  Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. 
App. 128 (2008) (the Court held that as to the notice 
requirements for downstream earlier effective date claims 
following the grant of service connection, "that where a 
claim has been substantiated after enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements").  

In this case, the Veteran's increased rating claim was 
granted and an effective date was assigned in the October 
2004 RO rating decision on appeal.  As such, no additional 38 
U.S.C.A. § 5103(a) notice is required because the purpose 
that the notice is intended to serve has been fulfilled.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, all identified VA treatment 
records have been obtained and considered.  The Board notes 
that the Veteran identified private treatment records by an 
Authorization and Consent to Release Information to VA that 
were not obtained.  However, such authorization was submitted 
in relation to the Veteran's September 2001 claim of 
entitlement to service connection for PTSD and is dated in 
November 2001, almost two years prior to the date of the 
Veteran's claim of entitlement to an increased rating for 
PTSD.  Thus, such authorization does not pertain to the issue 
on appeal.  The Board notes that even if the RO had obtained 
such records, an earlier effective date, as will be discussed 
below, may not be based upon evidence of symptomology of PTSD 
dated prior to September 2002, one year prior to the date of 
the Veteran's claim.  Also relevant to the duty to assist, 
the Veteran was provided with VA psychological evaluations in 
November 2003 and September 2004 in order to adjudicate his 
underlying claim.  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  Therefore, the Veteran will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

Earlier Effective Date

An October 2004 rating decision assigned the Veteran a total 
evaluation for PTSD, effective September 14, 2004.

The Veteran contends that the appropriate effective date 
assigned to the total evaluation of his PTSD should be prior 
to September 14, 2004.  Specifically, in the Veteran's May 
2005 Substantive Appeal, he asserted that the appropriate 
effective date should be the date of his claim, September 8, 
2003.  

Effective dates for increases in compensation are assigned in 
accordance with 38 C.F.R. § 3.400(o) (implementing 38 
U.S.C.A. § 5110(a), (b)(2) (West 2002)).  Pursuant to that 
regulation, the effective date of an increase in compensation 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2009).  

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that regard, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date, otherwise the date of receipt of the 
claim."  38 U.S.C.A. § 5110 (b)(2); see also 38 C.F.R.             
§ 3.400(o)(2) (2009).

Generally then, to determine an appropriate effective date 
for an increased rating, the Board must determine when a 
claim for an increased rating was received and, if possible, 
when the increase in disability actually occurred.  38 C.F.R. 
§§ 3.155, 3.400(o)(2) (2009).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2009).  Additionally, 38 
C.F.R. § 3.155(a) provides that any communication or action 
from a claimant, indicating an intent to apply for one or 
more benefits under the laws administered by the VA, may be 
considered an informal claim.  Such informal claims must 
identify the benefit sought.

Under 38 C.F.R. § 3.155(a), the submission of certain medical 
records may constitute an informal claim for an increase in 
disability compensation.  In addition, 38 C.F.R. § 
3.157(b)(1) specifies that where, as here, a claimant's 
formal claim for compensation already has been allowed, 
receipt of a VA or uniformed services report of examination, 
hospitalization, or treatment will be accepted as an informal 
claim filed on the date of the examination or treatment.  See 
also 38 C.F.R.              § 3.155(c).  

However, receipt of evidence from a private physician, 
layman, state, or other institution will be accepted as an 
informal claim filed on the date VA receives the evidence.  
See also 38 C.F.R. § 3.157(b)(2), (3) (2009).  The Court has 
held, in Servello v. Derwinski, 3 Vet. App. 196 (1992), that 
the Board must look at all communications that can be 
interpreted as a claim for an increased rating, as well as 
all the evidence of record, and determine the earliest date 
as of which, within the one year prior to the claim, the 
increase in disability was ascertainable.  See also 
VAOPGCPREC 12-98 (Sept. 23, 1998).

The Veteran filed his claim of entitlement to an increased 
disability rating for PTSD on September 8, 2003, and does not 
contend otherwise.  The Board notes that there is no 
correspondence from the Veteran or evidence from a private 
physician, layman, state, or other institution, as to his 
PTSD, dated from the time of the May 2002 RO rating decision 
establishing service connection for PTSD, to the time of the 
Veteran's claim of entitlement to an increased disability 
rating for PTSD on September 8, 2003.  Since the date of the 
receipt of claim is not in dispute, the next issue is whether 
the evidence warrants the conclusion that entitlement to an 
increased disability rating for PTSD is warranted at any time 
between the date of the year prior to the receipt of the 
claim for the same on September 8, 2003, (which is September 
8, 2002) and September 13, 2004, the day prior to the 
effective date assigned by the RO for the same.  See 38 
C.F.R. § 3.400(b)(1).  

The criteria for rating PTSD are found under Diagnostic Code 
9411 in the VA Schedule for Rating Disabilities.  PTSD 
warrants a 100 percent rating when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2009).

Subsequent to his September 8, 2003 claim of entitlement to 
an increased disability rating for PTSD, the Veteran 
underwent VA psychological evaluation in November 2003.  
Report of such indicates that the Veteran was examined by the 
same examiner that conducted the Veteran's October 2001 VA 
psychological evaluation for the purpose of establishing 
service connection for PTSD.  The examiner noted that the 
Veteran presented at the November 2003 evaluation basically 
the same as he presented at the October 2001 evaluation.  

The examiner reported that the Veteran was laid off from his 
job at a welding plant after 31 years of employment.  The 
examiner reported that the Veteran complained of the same 
symptoms he complained of in October 2001, and reported that 
he liked to be alone most of the time and couldn't be around 
people.  The Veteran reported that his sleep difficulties had 
worsened over the past two years, due to news about the Iraqi 
War bringing back memories of Vietnam.  The Veteran reported 
that he experienced night sweats and sometimes slept on the 
porch.  The Veteran reported that he was easily irritated, 
hated crowds, was hypervigilant, and had an exaggerated 
startle response.  

Mental status examination in November 2003 revealed that the 
Veteran was alert and oriented to time, place, person, and 
event, and presented with a worried mood, slightly 
constricted affect, and adequate insight and judgment.  The 
Veteran's thought processes were without flight of ideas or 
loose associations, and his thought content was without 
suicidal or homicidal ideations.  The Veteran did not exhibit 
any overt psychoses.  The examiner diagnosed the Veteran with 
PTSD, chronic, with delayed onset, and assigned the Veteran a 
GAF score of 51.

On VA psychological evaluation in September 2004, the 
examiner noted that since the time of the Veteran's November 
2003 evaluation, he had received on-going medication 
management of his PTSD symptoms.  The Veteran reported that 
he sometimes felt dizzy or light-headed due his medication.  
The Veteran reported that he was trying to get into a VA PSTD 
group.  The Veteran reported verbal assaultiveness, 
difficulty concentrating, frequent feelings of rage, frequent 
intrusive thoughts and recollections about Vietnam, 
nightmares with cold sweats, and flashbacks.  The Veteran 
reported that he isolated himself, moved out to the woods, 
and avoided crowds, firework displays, and television shows 
and movies about Vietnam.  The Veteran reported that he 
experienced survivor guilt and an exaggerated startle 
response, and was hypervigilant.  The Veteran reported that 
he felt depressed and alienated, and felt a loss of interest 
in pleasurable activities.  The Veteran reported that he 
didn't trust others, with the exception of his wife, and that 
he was unable to get close to others.  

The Veteran reported, in September 2004, that he had not 
worked since February 2001 because the plant in which he 
worked closed.  The Veteran reported that he often got in 
trouble because of problems with authority.  The Veteran 
reported that he believes that his current employment 
situation is due to his PTSD.  The Veteran denied current 
social relationships, activities, and leisure pursuits.   

Mental status examination in September 2004 revealed that the 
Veteran exhibited thought processes and content within normal 
limits, without hallucinations or delusions.  The Veteran 
exhibited good eye contact, appropriate behavior, full 
orientation, intact long-term memory, and the ability to 
maintain minimal hygiene and activities of daily living.  The 
Veteran exhibited slow speech, a depressed mood, a flat 
affect, impaired short-term memory and concentration, 
impaired impulse control, and chronic sleep impairment.  

The examiner diagnosed the Veteran with PTSD, chronic, 
severe, and assigned the Veteran a GAF core of 41.  The 
examiner reported that since the time of the Veteran's last 
VA psychological evaluation, he had experienced no real 
periods of remission and his quality of life and psychosocial 
functional status had become significantly more impaired.  

The Board finds that at no time from September 8, 2002 to 
September 13, 2004, was an increase in disability 
commensurate with a rating of 100 percent factually 
ascertainable.  There is no competent evidence dated from 
September 8, 2002, to September 13, 2004, that the Veteran 
was totally occupationally or socially impaired due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or his own name.  
The Veteran reported that he had been unemployed since 
February 2001 due to the closure of the welding plant where 
he worked.  Accordingly, there is no evidence that 
establishes that the Veteran was entitled to a 100 percent 
evaluation dated from September 8, 2002, one year prior to 
the date of the Veteran's claim of entitlement to an 
increased disability rating for PTSD, to September 13, 2004, 
the day prior to the effective date assigned by the RO for 
the total evaluation of PTSD.

The Veteran's representative argues, in the August 2007 
Statement of Accredited Representative in Appealed Case, that 
the Veteran sensed that the examiner, at the time of the 
November 2003 VA psychological evaluation, did not express 
much interest in conducting the evaluation.  The Veteran's 
representative concluded that the September 2004 VA 
psychological evaluation was conducted in a more detailed 
manner.  The Veteran's representative argues that had the 
November 2003 evaluation been conducted in the same manner as 
the September 2004 evaluation, symptomatology of PSTD 
warranting a total evaluation would have been of record as of 
November 18, 2003, and the Veteran's effective date for the 
award of such would have been September 8, 2003, the date of 
the claim.    

While the Board notes that report of the September 2004 VA 
psychological evaluation is indeed lengthier than the 
November 2003 report of VA psychological evaluation.  
However, at the time of the November 2003 evaluation, the 
examiner reported that the Veteran remained basically 
unchanged since the time of his last VA psychological 
evaluation, in October 2001.  Both examiners, at the time of 
the November 2003 and September 2004 evaluations, noted the 
Veteran's work history, sleep disturbances, irritation, 
hypervigilance, exaggerated startle response, and isolation.  
Both examiners also noted the Veteran's orientation, mood, 
affect, and adequacy of insight, judgment, and thoughts.  
While it appears that the Veteran exhibited more severe 
symptoms of PTSD, including impaired impulse control, memory, 
and speech, and verbal assaultiveness and feelings of rage at 
the time of the September 2004 evaluation, there is no 
evidence that the examiner, at the time of the November 2003 
evaluation, failed to note the Veteran symptoms as reported 
or conduct a proper mental status examination.

The date of the VA psychological evaluation, September 14, 
2004, is the date upon which the medical evidence of record 
supports the conclusion that the Veteran's symptomatology of 
PTSD met the diagnostic criteria for a total evaluation.  
Thus, September 14, 2004 is the date upon which entitlement 
to a total evaluation of PTSD arose.

The date entitlement to a total evaluation of PTSD arose is 
September 14, 2004, the date upon which the medical evidence 
of record indicating that the Veteran's symptomology of PTSD 
met the diagnostic criteria required for a total evaluation.  
The date of receipt of the claim of entitlement to an 
increased disability rating for PTSD is September 8, 2003.  
The later of the two dates, September 14, 2004, and September 
8, 2003, is September 14, 2004.  Thus, the earliest possible 
effective date for the award of a total evaluation of PTSD is 
September 14, 2004.  38 C.F.R.         § 3.400.  

The Board notes that the Veteran filed a claim of entitlement 
to a total disability rating for compensation based on 
individual unemployability (TDIU) in conjunction with his 
November 2004 Notice of Disagreement as to the effective date 
assigned to the total evaluation of his PTSD.  As the 
Veteran's claim of entitlement to a TDIU was filed at the RO 
in November 2004, and he was in receipt of a total evaluation 
for PTSD as of September 14, 2004, his claim of entitlement 
to a TDIU is moot.  See Green v. West, 11 Vet. App. 472, 476 
(1998), (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  

As the preponderance of the evidence is against the claim of 
entitlement to an effective date earlier than September 14, 
2004 for a total evaluation of PTSD, the benefit-of-the-doubt 
standard of proof does not apply, and the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An effective date prior to September 14, 2004 for a total 
evaluation of service-connected PTSD is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


